Citation Nr: 0002632	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  99-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This appeal arises from a rating decision of December 1998 by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  At that time the RO granted service 
connection for PTSD and assigned a 30 percent rating.

The veteran appears to be raising the issue of a total rating 
for compensation purposes based on individual 
unemployability.  This issue has not been developed for 
appellate consideration and is referred to the RO for all 
action as appropriate.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claim that is plausible.  A 
claim that a disorder has become more severe is well grounded 
where the disorder was previously service-connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim. This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

A review of the record reflects that since the most recent VA 
examination for compensation purposes in August 1998 that 
veteran has received treatment at a VA mental health clinic.  
These treatment records indicate that his psychiatric 
disorder may have worsened.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (hereinafter Court) held that where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.

A hearing was held before a member of the Board sitting at 
Atlanta, Georgia in November 1999.  At that time the veteran 
stated that he had not worked since 1996 and was receiving 
disability benefits from the Social Security Administration 
(SSA).  The Board is of the opinion that a copy of the 
decision and the evidence on which the decision was based 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for his psychiatric 
disorder.  The veteran should be informed 
that he has the opportunity to submit any 
other additional evidence and arguments. 
See Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992). 

2. The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which that decision 
was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

3.  The RO should request the VA medical 
facility in Decatur, Georgia, to furnish 
copies of all of the veteran's medical 
records covering the period from November 
1999 to the present and the "Oakwood", 
Georgia facility to furnish copies of all 
treatment records.

4.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the severity of the 
service-connected PTSD.  All tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner should express an 
opinion on the extent to which PTSD 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score with an 
explanation of the numeric code assigned.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
the examination.

5.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655 
(1999) regarding failure to report for 
scheduled VA examinations. 

6.  Thereafter, the issue should be 
readjudicated by the RO, to include 
consideration of the Fenderson case.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





